Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 07/27/2022. 
I. Status of Claims
Claims 1-20 are currently pending, of which:  
Claims 12-14, 17 were previously withdrawn from consideration as directed to non-elected inventions 
Claims 1-2, 4-6, 16 and 19 have been amended by Applicant.
Claims 1-11, 15-16, 18-20 are currently under examination and have been rejected as follows. 
II. Interview 
Examiner tanked Applicant Representative for the Interview opportunity. Examiner and Applicant Representative focused their attention on the computer elements of Fig.1. Each party now better understands each other position, yet no concrete agreement was reached.  
Response to Arguments / Amendments 
Applicant’s 07/27/2022 amendment necessitated new grounds of rejection in this action.
III. Double Patenting
Remarks 07/27/2022 p.11 ¶2 argues that the nonstatutory double patenting rejection should be withdrawn because with amendments to claims 1,16, 19, said claims are now patentably distinct from the independent claims 1, 11, 16 of U.S. Patent No. US 10679226 B 1. 
	Applicant’s argument was fully considered but moot in view of new grounds of rejection.
	Examiner submits the following: The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. Here,
Claims 1, 16, 19 of the current Application are independent and rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5, 11, 14, 16 of U.S. Patent No. US 10679226 B1 in view of De et al, US 20100057479 A1 hereinafter De.
Claims 1, 5, 11, 14, 16 of U.S. Patent No. US 10679226 B1 recite substantially similar limitations as those of independent Claims 1, 16, 19 of the current Application, with the difference being that Claims 1, 5, 11, 14, 16 do not recite the following limitations which are taught by De:
	- “receiving by the one or more processors” / “store monitoring data of the first vehicle from a monitoring system including mechanical and electronic devices installed on the first vehicle, the monitoring data being generated by the mechanical and electronic devices and comprising at least one of vehicle deceleration data, vehicle speed data, and data of angle and frequency of turning the first vehicle” (De ¶ [0015] 3rd-6th sentences: individual vehicle data refers to collected data from a specific vehicle as to how that vehicle has been driven, how often it was serviced, where it was driven, maintenance schedule, etc. accessing the many and several databases that are available from warranty claims, insurance facilities, dealerships, service departments, etc. The present invention contemplates any type of data collection technique suitable for collecting the appropriate type of data for determining the state of health of a vehicle. For example, modern vehicles are equipped with on-board modules transmit data concerning the vehicle status to a remote facility where that data can be stored and analyzed. The vehicle system, sub-system and component refer to any relevant component and systems on a vehicle that impact the vehicle health, such as the vehicle transmission, HVAC, engine, brakes, battery, generator, etc.¶ [0006] 3rd sentence: repeated short-distance driving, extensive idling and/or slow-speed driving in stop and go traffic, driving on dusty roads, driving on hilly or mountainous terrain, towing a trailer, driving in heavy city traffic when the outside temperature is high, type of vehicle, such as police, taxi or delivery vehicles, frequent driving when the outside temperature is below freezing, etc., all are factors that can degrade the vehicles state of health over normal driving conditions)
	- “determining, by the one or more processors, a wear-and-tear score for the first vehicle” (De ¶ [0016] 1st sentence: computes % degradation of different sub-systems and components, then aggregates the individual degradation into a system level degradation on a particular vehicle at box 16) “based on the profile of the first vehicle, the monitoring data of the first vehicle, and the sales data for the second vehicles, wherein the wear-and-tear score is determined based at least on age of one component of the first vehicle” (De Fig.1 elements 12,14 ¶ [0008] 2nd -3rd sentences: collecting both individual and group vehicle data of common model type as aggregate data to determine % degradation of vehicle sub-systems and components, and overall % degradation by accumulating % degradation for the sub-systems and components. ¶ [0015] 2nd-3rd sentence: aggregate vehicle data refers to data collected by accessing various warranty, maintenance and service available for a specific vehicle model or type and looking at how various components and sub-systems on those vehicles have failed in the past, and what was the solution. Individual vehicle data refers to collected data from a specific vehicle as to how that vehicle has been driven, how often it was serviced, where it was driven, maintenance schedule, etc. ¶ [0114] 2nd sentence: a low mileage and newer vehicle that has been driven under harsh conditions may actually have a lower state of health than what its mileage and age would indicate. ¶ [0016] 2nd-4th sentences: the process will look at each relevant component and/or sub-system on the vehicle and determine a priori and post priori probability of component failure based on collected data. The probability of component failures can be used to calculate % degradation. The degradation of each individual component above, is determined and used to provide overall % degradation of the vehicle itself).
	- “generating and plotting on the interface, by the one or more processors, a graph of the wear-and-tear score, wherein the graph includes one or more of a bar graph or a chart graph”
	  (De ¶ [0011] Fig.2 is a two-dimensional chart graph with % degradation on the horizontal axis and factored miles on the vertical axis showing the relationship of factored miles as a percentage of degradation using a look-up table);
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Claims 1, 5, 11, 14, 16 of U.S. Patent No. US 10679226 B1 to have included De’s teachings to have provided a more rigorous assessment in determining the vehicle’s value (De ¶ [0006], [0016]-[0018] & MPEP 2143 G). Further, the claimed invention could have also been viewed as a mere a combination of old elements in a similar asset assessment and recommendation field of endeavor. In such combination each element merely would have performed same analytical, organizational and decision-making function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Claims 1, 16, 19 of the current Application in view of De, the to be combined elements would have fitted together like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
IV. Response to 101 - abstract idea - arguments
Remarks 07/27/2022 p.12 argues that independent claims 1, 16, 19 recite limitations for generating a tailored computer system and method for recommending disposal of the vehicle, which is a specific improvement over prior systems and thus, integrate the judicial exception into a practical application and amount to significantly more than the alleged abstract idea.
       Examiner fully considered the argument but respectfully disagrees finding it unpersuasive.   
by pointing to MPEP 2106.04(a)(2) III D which cites Electric Power Group, 830 F.3d at 1351 and n1 119 USPQ2d at 1740 and n.1 to submit that a wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid is an abstract idea. This rationale was later echoed in TDE Petroleum Data Sols., Inc v. AKM Enter., Inc 657 Fed. Appx. 991 (Fed. Cir. 2016), where the Court found determining well operation state as an abstract idea: “As we discussed at greater length in Electric Power, the claims of the '812 patent recite the what of the invention, but none of the how that is necessary to turn the abstract idea into a patent-eligible application. Electric Power [2016 BL 247416] 2016 U.S. App. LEXIS 13861 [2016 BL 247416], 2016 WL 4073318, at *4-5. Therefore, we find that claim 1 is patent-ineligible under § 101 .1”
	Here, the “monitoring system including mechanical and electronic devices installed on the first vehicle, the monitoring data being generated by the mechanical and electronic devices and comprising at least one of vehicle deceleration data, vehicle speed data, and data of angle and frequency of turning the first vehicle” argued at Remarks 07/27/2022 p.12 ¶2 follow a similar ineligibility path as wide-area real-time performance monitoring system of power grid [equipment] in “Electric Power Group” and/or determining well operation [equipment] state in “TDE Petroleum”.
	Also here, the argued “wear-and-tear score is determined based at least on age of one component of the first vehicle; generating and plotting” “a graph of the wear-and-tear score, wherein the graph includes one or more of a bar graph or a chart graph” as merely another example of collecting information, analyzing it, and displaying certain results of the collection and analysis, in a manner analogous to Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed Cir. 2016) as cited by MPEP 2106.04(a)(2)III.A. 
	It is also worth mentioning that Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016), as cited above, was also relied upon by the Federal circuit in Audatex N. Am., Inc. v. Mitchell Int'l, Inc., 703 Fed. Appx. 986 (Fed. Cir. 2017), to rule that providing a vehicle valuation through the collection and use of vehicle information is an abstract idea. 
	Here too, do the argued claims recite a vehicle valuation, phrased as an “wear-and-tear score”, through the collection and use of vehicle information, phrased as “based at least on age of one component of the first vehicle”. The fact that the claims additionally recites “one or more processors”, and “monitoring system”, and “interface” for respectfully “receiving”, “monitoring” and “plotting” respective data, does not save the claims from ineligibility, because when tested per MPEP 2106.05(f)(2) such elements merely constitute additional computer-based elements for monitoring audit log data [here “speed, deceleration”, etc.] that is executed on a computer1 [here “monitoring system”] and requiring the use of software [here “interface”] to tailor information and provide it to the user on a generic computer2 [here “generate and plot on an interface of the system a graph of wear-and-tear score”, “includes one or more of a bar graph or chart graph”]. These are mere examples of applying the abstract idea which do not integrate it into a practical application [Step 2A prong 2] or provide significantly more [Step 2B]. As also articulated by MPEP 2106.05(f) remotely accessing user-specific information through a mobile interface3 as well as using of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)4 does not integrate it into a practical application [Step 2A prong 2] or provide significantly more [Step 2B]. Thus, it is believed that the claims remain patent ineligible. 
V. Response to prior art Arguments
Applicant’s prior art arguments were considered but moot in view of new grounds of rejection.
Remarks 07/27/2022 p.13 last ¶ - p.14 ¶1 points to newly amended limitations of claim 1 	* “determining, by the one or more processors, a wear-and-tear score for the first vehicle based on the profile of the first vehicle, the monitoring data of the first vehicle, and the sales data for the second vehicles, wherein the wear-and-tear score is determined based at least on age of one component of the first vehicle; 
	* generating and plotting on the interface, by the one or more processors, a graph of the wear-and-tear score, wherein the graph includes one or more of a bar graph or a chart graph”
	-> to argue that the cited references, whether singly or in combination, fail to teach nor suggest the newly added limitations.
         Examiner now relies on De et al, US 20100057479 A1 hereinafter De, teaching/suggesting 
	- “determining, by the one or more processors, a wear-and-tear score for the first vehicle” (De ¶ [0016] 1st sentence: computes % degradation of different sub-systems and components, then aggregates the individual degradation into a system level degradation on a particular vehicle at box 16) “based on the profile of the first vehicle, the monitoring data of the first vehicle, and the sales data for the second vehicles, wherein the wear-and-tear score is determined based at least on age of one component of the first vehicle” (De Fig.1 elements 12, 14 ¶ [0008] 2nd -3rd sentences: collecting both individual and group vehicle data of common model type as aggregate data to determine % degradation of vehicle sub-systems and components, and overall % degradation by accumulating % degradation for the sub-systems and components. ¶ [0015] 2nd-3rd sentence: aggregate vehicle data refers to data collected by accessing various warranty, maintenance and service available for a specific vehicle model or type and looking at how various components and sub-systems on those vehicles have failed in the past, and what was the solution. Individual vehicle data refers to collected data from a specific vehicle as to how that vehicle has been driven, how often it was serviced, where it was driven, maintenance schedule, etc. ¶ [0114] 2nd sentence: as mentioned above, a low mileage, newer vehicle driven under harsh conditions may actually have lower state of health than what its mileage & age would indicate. ¶ [0016] 2nd-4th sentences: the process will look at each relevant vehicle component and/or sub-system and determine a priori and post priori probability of component failure based on collected data. The probability of component failures is used to calculate % degradation. The degradation of each individual component above, is determined and used to provide overall % degradation of the vehicle itself); 
	- “generating and plotting on the interface, by the one or more processors, a graph of the wear-and-tear score, wherein the graph includes one or more of a bar graph or a chart graph”
	  (De ¶ [0011] Fig.2 is a two-dimensional chart graph with % degradation on the horizontal axis and factored miles on the vertical axis showing the relationship of factored miles as a percentage of degradation using a look-up table);






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-11,15,16,18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), describe or set for the abstract idea, as follows, except where strikethrough: “providing a disposal recommendation for a vehicle, ” (independent Claim 1) / “providing a disposal recommendation for a vehicle” (independent Claim 16) / “providing a disposal recommendation for a vehicle ” (independent Claim 19) “to perform”:
	   “” (independent Claim 16):
 	- “generating ” (independent Claims 1, 19) / “storing” (independent Claim 16) “a profile for a first vehicle, the first vehicle being an income generating vehicle and the first vehicle profile comprising at least age, mileage, and location of the first vehicle” (independent Claims 1, 16, 19); 
	- “” (independent Claims 1, 19) / “store” (independent Claim 16) “ (independent Claims 1, 16, 19); 
	- “receiving ” (independent Claims 1, 19) / “store” (independent Claim 16) “sales data for second vehicles, the second vehicles corresponding to the profile” (independent Claims 1, 16, 19); 
	- “determining, ” (independent Claims 1, 16, 19);  
	- “generating and plotting ”;
(independent Claims 1, 16, 19);  
	“ (independent Claim 16):
	- “generating  predicted depreciation data of the first vehicle, based on the sales data and the monitoring data” (independent Claims 1, 16, 19) 
	-“generating  a predicted profit data from the first vehicle” (independent Claims 1,16,19)
	- “providing  a recommended disposal time for the first vehicle, based on the wear-and-tear score, predicted depreciation data and the predicted profit data” (independent Claims 1, 16, 19)
       - “generating  predicted maintenance costs for 1st vehicle based on received maintenance costs for the second vehicles, wherein providing the recommended disposal time comprises providing the recommended disposal time based on the predicted depreciation data, the predicted profit data, and the predicted maintenance costs” (dependent Claim 2)
      - “predicted maintenance costs comprise: predicted cost of cleaning 1st vehicle; predicted cost of operating 1st vehicle; and predicted cost of repairing 1st vehicle” (dependent Claim 3)
      - “generating  a profile for a user, the profile for the user comprising a history of monitoring data associated with vehicles driven by the user” (dependent Claims 4, 20)  
    - “generating  1st contract between the user and owner for 1st  vehicle, the first contract including a first price for using the first vehicle” (dependent Claim 5) 
   - “generating  a second contract between the user and the owner based on the first contract and the monitoring data history” (dependent Claim 6)
  - “second contract comprises 2nd price for using the 1st vehicle” (dependent Claim 7)  
  - “” (dependent Claim 8)  
  - “” (dependent Claim 9)
  - “ (dependent claim 18)
  - “profile for 1st vehicle comprises history of location data for 1st vehicle” (dependent Claim 10)  
  - “profile for 1st vehicle comprises history of weather data corresponding to history of location data” (dependent Claim 11).
  - “evaluating a marginal effective profit value;39Attorney Docket No. 05793.3769-00000 evaluating a running average of the marginal effective profit value; establishing a target range; and recommending disposal of 1st vehicle when the marginal effective profit value for the first vehicle is within the target range from the value of the running average of the marginal effective profit” (dependent Claim 15).
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
	Here, when tested per MPEP 2106.04(a)(2) II C. the above limitations still recite, or at least describe or set forth managing commercial interactions and personal behavior as part of the abstract “Certain Methods of Organizing Human Activity” grouping. Specifically here, analogous to storing user-selected pre-set limits on spending in a database, and communicating a notification to the user via a device when one of the limits is reached as in Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636, 1639-40 (Fed. Cir. 2015), the current Claim 16 similarly “stores” vehicles “profile”, “monitoring data” and “sales data”, then communicating “recommended disposal time for the first vehicle, based on the predicted depreciation data and the predicted profit data”. This further leads the Examiner to asserts that when tested per MPEP 2106.04(a)(2) II the above limitations similarly recite, describe or set forth fundamental economic principles or practices, akin to the offer-based price optimization of OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015), relevant here to “generating predicted depreciation data of 1st vehicle, based on sales & monitoring data, generating predicted profit data from 1st vehicle, providing recommended disposal time for 1st vehicle, based on predicted depreciation data and predicted profit data” at independent Claims 1,16,19; “generating predicted maintenance costs for 1st vehicle based on received maintenance costs for 2nd vehicles, wherein providing the recommended disposal time comprises providing recommended disposal time based on predicted depreciation data, predicted profit data, and predicted maintenance costs” at dependent Claim 2; “predicted maintenance costs comprise: predicted cost of cleaning 1st vehicle; predicted cost of operating 1st vehicle; and predicted cost of repairing 1st vehicle” at dependent Claim 3; “evaluating marginal effective profit value;39Attorney Docket No. 05793.3769-00000 evaluating running average of marginal effective profit value; establishing a target range; and recommending disposal of 1st vehicle when the marginal effective profit value for 1st vehicle is within the target range from the value of the running average of the marginal effective profit” at dependent Claim 12; “evaluating marginal effective profit value;39Attorney Docket No. 05793.3769-00000 evaluating a running average of the marginal effective profit value; establishing a target range; and recommending disposal of 1st vehicle when the marginal effective profit value for the first vehicle is within the target range from the value of the running average of the marginal effective profit” at dependent Claim 15.
	Examiner also notes that the above commercial interactions, personal behavior, and/or fundamental economic principles or practices appear implemented by mathematical relationships expressed in words by language such as “predicted” which is repeatedly and preponderantly recited throughout Claims 1-4,16,19, 20, and by language such as “marginal effective” “value”, “running average” and “within target range” at dependent Claim 15, when tested per MPEP 2106.04(a)(2) I A as part of the abstract “Mathematical Concepts” grouping. These could also be construed as part of the evaluation and judgment of the equally abstract “Mental Processes’ using physical aids. MPEP 2106.04(a)(2) III. C.  
	Examiner consolidates the above findings by further pointing to USPTO’s C. Information about Judicial Decisions 1. Subject Matter Eligibility Court Decisions, citing at Row # 27, the Audatex North America Inc. v. M 703 Fed. Appx. 986 (Fed Cir. 2017), where the Court found abstract providing a vehicle valuation [here “wear-and-tear”, “depreciation” and “profit data” for “recommended disposal” “time”] through collection and use of vehicle information [here “sales”, “depreciation” and “profit” data as well as “monitoring” of vehicle data]. Similarly, USPTO’s C. Information about Judicial Decisions 1. Subject Matter Eligibility Court Decisions, cites at Row # 73 Vehicle Intelligence & Safety LLC v. Mercedes-Benz USA, LLC, finding abstract testing operators of any kind of moving equipment [akin here to “profile for the user comprising a history of monitoring data associated with vehicles driven by the user” at dependent Claims 4, 20].  
	It is important to note that according to MPEP 2106.04(a)(2) II, the term fundamental is not used in the sense of necessarily being old or well-known, and that certain activity between a person and a computer does not preclude the claims from falling within “Certain methods of organizing human activity” grouping. Thus here “monitoring data” “generated by the mechanical and electronic devices and comprising at least one of vehicle deceleration data, vehicle speed data, and data of angle and frequency of turning the first vehicle” does not preclude the claims from reciting the abstract idea in analogous manner to that of the wide-area real-time performance monitoring system of power grid [equipment] in “Electric Power Group” and/or determining state of the well operation [equipment] in “TDE Petroleum”. Similarly, MPEP 2106.04(a)(2) III C found that the following do not preclude the claims from reciting “Mental Processes”: 
	1. Performing a mental process on a generic computer [here “interface, memory device(s) storing instructions and processor(s) executing the instructions” at independent Claims 1, 16, 19]
	2. Performing a mental process in a computer environment [here “monitoring data being generated by mechanical and electronic devices & comprising at least one of vehicle deceleration data, vehicle speed data, and data of angle & frequency of turning 1st vehicle” at independent Claims 1,16,19 and “monitoring data comprises acceleration data for 1st vehicle” at Claims 8,9,18], 
	3. Using computer as tool to perform a mental process [here “monitoring data being generated by mechanical and electronic devices & comprising at least one of vehicle deceleration data, vehicle speed data, and data of angle & frequency of turning 1st vehicle” at independent Claims 1,16,19 and “monitoring data comprises acceleration data for 1st vehicle” at Claims 8,9,18]. 
           The capabilities of such additional computer-based elements will be now investigated more granularly at the subsequent steps.  For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception. 
-------------------------------------------------------------------------------------------------------------------------------
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [strikethrough above] is found to merely apply the already recited abstract idea. 
First Examiner points to MPEP 2106.05(f)(2) which cites “Alice, Gottschalk, Versata”, to show that additional elements used as tool [here “processor(s)” at independent Claims 1, 2, 4-6, 16, 19, 20] to perform a business method or mathematical algorithm do not integrate the abstract idea into a practical application. This is reflected here in the computerized capabilities of the “processor(s)” to “determine, a wear-and-tear score for the first vehicle based on the profile of the first vehicle, the monitoring data of the first vehicle, and the sales data for the second vehicles, wherein the wear-and-tear score is determined based at least on age of one component of the first vehicle”; generate predicted depreciation data of 1st vehicle, based on sales data and monitoring data; generate a predicted profit data from 1st vehicle; and provide a recommended disposal time for 1st vehicle, based on predicted depreciation data and predicted profit data” at independent Claims 1,16,19; and to “generate a user profile” “comprising a history of monitoring data associated with vehicles driven by the user” at dependent Claims 4, 20. 
Second, when tested per MPEP 2106.05(f), Examiner also finds the additional, computer based elements, to provide mere instructions to apply the abstract exception, where computer components are merely used as tools to receive data [here “by processor(s), receiving, monitoring data of 1st vehicle from a monitoring system” “comprising at least one of deceleration, speed data, of angle, frequency of turning  vehicle” at Claims 1,16,19] and store data5  [here “database configured to: store profile for 1st vehicle, comprising at least age, mileage, and location of 1st vehicle; store monitoring data for 1st vehicle; store sales data for 2nd vehicles, corresponding to the profile” - independent Claim 16] do not integrate the abstract idea into a practical application. 
Third Examiner points to MPEP 2106.05(f)(2) which cites FairWarning and Intellectual Ventures to show the additional elements can be viewed as mere use of tools to: monitor audit log data executed on a computer6 [here “monitor data of 1st vehicle from monitoring system including mechanical & electronic devices installed on 1st vehicle, monitoring data generated by the mechanical & electronic devices and comprising at least one of vehicle deceleration, speed data, and angle and frequency of turning 1st vehicle” at Claims 1,16,19; “monitoring data comprises at least one of measured acceleration data, cornering data, onboard diagnostic data” at dependent Claim 18 and similarly phrased at dependent Claims 8, 9] and requiring use of software [here “interface”] for tailoring info to be provided to the user on a generic computer7 [here “processor” “provide recommended disposal time for 1st vehicle, based on predicted depreciation data and predicted profit data” at independent Claim 16 and similarly phrased at Claim 19].
Thus, such computerized functions, when performed individually or in combination, by additional computer-based elements [initially strikethrough above], do not integrate the abstract idea into a practical application per MPEP 2106.05(f) by reliance on “Affinity Labs, TLI Communications Intellectual Ventures”, “Alice”, “Gottschalk “, “Versata”, “FairWarning” etc.
Additionally or alternatively, Examiner points to MPEP 2106.05(h) which, at its turn cited “Electric Power Group”, to show that limiting the combination of collecting info, analyzing it, and displaying certain results of the collection and analysis to data related to technological environment [above] also does not integrate the abstract idea into a practical application.            
  Here too the claims similarly limit the “receiving” of “monitoring”, “sales” “data”, then the analytical “predict[ion]” of such data, and finally the “recommended disposal” of the received and predicted data, to an environment corresponding to a vehicle’s gathered “deceleration data, speed data, and data of angle and frequency of turning the first vehicle” at independent Claims 1, 16, 19 and “acceleration”, “cornering”, and “onboard diagnostic data” at dependent Claims 8, 9, 18. Yet, per MPEP 2106.05(h), such attempt at narrowing the abstract idea to such technological environment / field of use, does not integrate the abstract idea into a practical application. Step 2A prong 2. 
-------------------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, [see MPEP 2106.05(f) and/or MPEP 2106.05(h)]. For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f) and/or MPEP2106.05(h) as sufficient option for evidence. Yet, assuming arguendo that further evidence would be require to demonstrate conventionality of the additional, computer-based elements [as initially strikethrough above], Examiner would further point to MPEP 2106.05(d) demonstrating said additional elements remain well-understood, routine, conventional. In that case, Examiner would rely as evidence on Applicant’s own Spec., publications and/or case law as follows: 
Per MPEP 2106.05(d)(I)2(a) Examiner would points to Applicant’s own disclosure:  
 * Original Spec. ¶ [034]-[036] reciting at high level of generality processor and database.
    * Original Spec. ¶ [045] reciting at high level of generality: “Monitoring system 185 may include electronic and mechanical devices installed in vehicle 183 that measure various aspects of vehicle operation such as, for example, vehicle acceleration and deceleration (i.e., braking), vehicle speed, vehicle location, duration of a trip, mileage driven during a trip, angle and frequency of turning the vehicle, speed of a vehicle during various vehicle turns, road condition based on vibration of the vehicle and/or the like. In an illustrative embodiment, an electronic device may include a smartphone. Original Spec ¶ [046] again reciting at high level of generality: “In an example embodiment, various parameters other than the ones listed above may be monitored by monitoring system 185. For example, system 185 may monitor an oil-changing date, an oil-changing target due date, a filter-changing date, a belt-changing date, and various information obtained from collecting onboard diagnostic data (OBD). The OBD data may be collected, for example, by electronic devices, such as OBD scanners, and transmitted to vehicle owner system 190 wirelessly, via a wired connection, or via a removable storage devices such as USB drives, memory cards, removable hard drives or the like”
Per MPEP 2106.05(d)(I)2.(c) Examiner would also point to the following publication: “On-board diagnostics, wikipedia, archives org Dec 23rd, 2018” disclosing the conventionality of gathering on-board diagnosis, which is pertinent to the current dependent Claims 8, 9, 18 
- Additionally, or alternatively -
Per MPEP 2106.05(d)(II), additional computer-based elements (database, processor) could also be viewed as performing the well-understood, routine or conventional functions of: 
	* retrieving and storing information in memory / electronic recordkeeping [here “database configured to”: “store profile for 1st vehicle” “comprising at least age, mileage, and location of 1st vehicle”; “store monitoring data for 1st vehicle”; “and” “store sales data for 2nd vehicles”, “corresponding to the profile” at independent Claim 16 and “by processor(s), receiving, monitoring data of 1st vehicle from a monitoring system” “comprising at least one of deceleration, speed data, of angle, frequency of turning  vehicle”, “receiving sales data for 2nd vehicles, corresponding to the profile” at independent Claims 1,16,19] in view of “Versata”, “OIP Techs”, “Alice”; 
	* gathering statistics / electronic recordkeeping [preponderantly here as “deceleration data, speed data, and data of angle and frequency of turning the first vehicle” at independent Claims 1,16,19, “acceleration, cornering, onboard diagnostic data” at dependent Claims 8, 9, 18] in view of “OIP Techs” “Ultramercial”’s updating an activity log;
	* performing repetitive calculations [here “run average of marginal effective profit value” at dependent Claim 15] including sorting information, arranging a hierarchy of groups [here with respect to 1st and 2nd “vehicles”] and eliminating less restrictive pricing information [here “providing recommended disposal time for 1st vehicle, based on predicted depreciation and profit data” at independent Claims 1,16,19, and similarly “recommending disposal of 1st vehicle when the marginal effective profit value for 1st vehicle is within the target range from the value of the running average of the marginal effective profit” at dependent Claim 15] in light of “Flook” and “Versata”.
	All of these, demonstrate that the computerized functions of the additional computer-based elements fail to provide anything significantly more than what is already well-understood, routine and conventional, when tested under MPEP 2106.05(d). 
	In conclusion, Claims 1-11,15,16,18-20 although directed to statutory categories [here “method” or process, “system” or machine, and “non-transitory computer-readable medium” or product] they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). 	Therefore, Claims 1-11,15,16,18-20 are believed to be patent ineligible.
---------------------------------------------------------------------------------------------------------------------
Rejections under 35 § U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9-11,16, 18,19 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	                 De et al, US 20100057479 A1 hereinafter De, in view of  
	                 Vyas; Bhavin US 20070078791 A1 hereinafter Vyas. As per, 
Claims 1, 16, 19  De teaches/suggests 
	- “generating by the one or more processors / “store a profile for a first vehicle, the first vehicle being an income generating vehicle and the first vehicle profile comprising at least age, mileage, and location of the first vehicle” (De ¶ [0015] 3rd, 6th sentence: individual vehicle data refers to collected data from a specific vehicle as to how that vehicle has been driven, how often it was serviced, where it was driven, maintenance schedule, etc. Modern vehicles are equipped with on-board modules transmit said vehicle status data to be stored & analyzed. ¶ [0017] last sentence: functions that compute the factored miles can be determined for various vehicle types. For example, at ¶ [0006] last 4 sentences: a delivery vehicle or taxi, as an income generating vehicle, is a newer vehicle with low mileage but was driven under harsh conditions and hence it actually has lower health state than what its mileage and age indicate. Likewise, a vehicle with favorable driving conditions can put the vehicle health state higher than actual miles driven).
	- “receiving by the one or more processors” / “store monitoring data of the first vehicle from a monitoring system including mechanical and electronic devices installed on the first vehicle, the monitoring data being generated by the mechanical and electronic devices and comprising at least one of vehicle deceleration data, vehicle speed data, and data of angle and frequency of turning the first vehicle” (De ¶ [0015] 3rd-6th sentences: individual vehicle data refers to collected data from a specific vehicle as to how that vehicle has been driven, how often it was serviced, where it was driven, maintenance schedule, etc. accessed from databases from warranty claims, insurance facilities, dealerships, service departments, etc. De contemplates any collection technique suitable for collecting the type of data for determining the vehicle health state. For example, modern vehicles equipped with on-board modules transmit data concerning the vehicle status to a remote facility where that data is stored and analyzed. The vehicle system, sub-system and component refer to any relevant component and systems on a vehicle that impact the vehicle health, such as vehicle transmission, HVAC, engine, brakes or deceleration, battery, generator, etc. ¶ [0006] 3rd sentence: repeated short-distance driving, extensive idling and/or slow-speed driving in stop and go traffic, driving on dusty roads, driving on hilly or mountainous terrain, towing a trailer, driving in heavy city traffic when the outside temperature is high, type of vehicle, such as police, taxi or delivery vehicles, frequent driving when the outside temperature is below freezing, etc., all are factors that can degrade the vehicles state of health over normal driving conditions)
	- “receiving by the one or more processors” / “store sales data for second vehicles, the second vehicles corresponding to the profile” (De ¶ [0004] last sentence-¶ [0005] 1st sentence: a potential buyer of a used vehicle typically will consider how old the vehicle is and how many miles it has been driven to determine it's value. Because vehicle resale costs and insurance premium costs are typically decided only by vehicle mileage and age, and also to on perception, there is no incentive for a vehicle user to follow recommended service cycles, recommended spare parts and following recommended driving habits. To solve this De provides at ¶ [0007], a technique to assess a vehicle health state on additional factors, such as vehicle driving conditions. ¶ [0006] last sentence: these factors have an impact on insurance rates and resale value. For example, at ¶ [0018] The process is used to get different business indicators, i.e. service policies, getting fleet health summary, etc. For example, the service policies and fleet health as a function of cumulative factored miles and other factors. The factored miles are used in various business models for various applications. For example, business level service and warranty policy enhancements are identified, a field assessment of vehicles fleet is determined and proactive service decisions are made for vehicle owners. Similarly, ¶ [0020] 2nd-3rd sentences) 
	- “determining, by the one or more processors, a wear-and-tear score for the first vehicle” (De ¶ [0016] 1st sentence: computes % degradation of different sub-systems and components, then aggregates the individual degradation into a system level degradation on a particular vehicle at box 16) “based on the profile of the first vehicle, the monitoring data of the first vehicle, and the sales data for the second vehicles, wherein the wear-and-tear score is determined based at least on age of one component of the first vehicle” (De Fig.1 elements 12, 14 ¶ [0008] 2nd -3rd sentences: collecting both individual and group vehicle data of common model type as aggregate data to determine % degradation of vehicle sub-systems and components, and overall % degradation by accumulating % degradation for the sub-systems and components. ¶ [0015] 2nd-3rd sentence: aggregate vehicle data refers to data collected by accessing various warranty, maintenance and service available for a specific vehicle model or type and looking at how various components and sub-systems on those vehicles have failed in the past, and what was the solution. Individual vehicle data refers to collected data from a specific vehicle as to how that vehicle has been driven, how often it was serviced, where it was driven, maintenance schedule, etc. ¶ [0114] 2nd sentence: as mentioned above, a low mileage, newer vehicle driven under harsh conditions may actually have lower state of health than what its mileage & age would indicate. ¶ [0016] 2nd-4th sentences: the process will look at each relevant vehicle component and/or sub-system and determine a priori and post priori probability of component failure based on collected data. The probability of component failures is used to calculate % degradation. The degradation of each individual component above, is determined and used to provide overall % degradation of the vehicle itself); 
	- “generating and plotting on the interface, by the one or more processors, a graph of the wear-and-tear score, wherein the graph includes one or more of a bar graph or a chart graph”
	  (De ¶ [0011] Fig.2 is a two dimensional chart graph with % degradation on the horizontal axis and factored miles on the vertical axis showing the relationship of factored miles as a percentage of degradation using a look-up table);
	De does not explicitly teach, yet 
	Vyas in monitoring equipment for econometric purposes teaches or suggests: “A method implemented in a computer system for providing a disposal recommendation for a vehicle, the computer system comprising an interface, one or more memory devices storing instructions and one or more processors executing the instructions, the method comprising” / “A non-transitory computer-readable medium storing instructions for providing a disposal recommendation for a vehicle that when executed by a processor, cause the processor to perform the steps of”: / “A system for providing a disposal recommendation for a vehicle, the system comprising: database configured to” (Vyas Figs.1-2, ¶ [0022] - ¶ [0028]):
	- “generating, by the one or more processors, predicted depreciation data of the first vehicle, based on the sales data and the monitoring data” 
	(Vyas Fig.3 below, ¶ [0039] 2nd-7th sentences: if owner plans on purchase a pre-owned machine, additional factor to be considered when determining cost of replacement of work machine 12 include how many years and/or for how many hours a potential replacement machine may have been in service. That is, how old of machine owner willing to purchase as replacement? additional factor include trade-in (or resale) value of the machine that is being replaced. Specifically, at ¶ [0029] 3rd-5th sentences: line 48 indicates depreciation in value of work machine 12 over course of time period, including any type of value associated with work machine 12, including the market value of work machine 12, known as book value and additionally on depreciation knowledge about such work machines); 
	- “generating, by the one or more processors, a predicted profit data from the first vehicle” 	(Vyas Fig.3 and ¶ [0042] 2nd, 4th-9th sentences: productivity measure amount of revenue that work machine 12 generates for a given period of operation. comparison between depreciated value and projected maintenance costs constitute productivity/profitability analysis. all costs of owning and operating work machine 12 (maintenance, loan payments, fuel) are compared with amount of revenue capable of being generated by work machine 12 for a given period of operation. The point in time at which owning and operating work machine 12 becomes no longer profitable may be a preferred time to replace work machine 12. An owner may, for various reasons, prefer to replace work machine 12 somewhat before or after this point in time where work machine 12 becomes no-longer profitable. Data acquisition and analysis as described herein may enable an owner to better predict depreciated value and/or cost to maintain work machine 12. More accurate predictions of depreciated value and/or cost to maintain work machine 12 may facilitate more accurate productivity/profitability analysis); “and” 
	- “providing, by the one or more processors, a recommended disposal time for the first vehicle, based on the wear-and-tear score, predicted depreciation data and the predicted profit data” (Vyas ¶ [0042] 3rd-6th sentences: productivity decline as the machine wears out. The comparison between depreciated value & projected maintenance costs constitute a productivity / profitability analysis. In such embodiment, all the costs of owning and operating work machine 12 (e.g loan payments, fuel, maintenance, etc.) may be compared with amount of revenue capable of being generated by work machine 12 for a given period of operation. The point in time at which owning and operating work machine 12 becomes no longer profitable may be a preferred time to replace work machine 12. In certain embodiments an owner may, prefer to replace work machine 12 somewhat before or after this point in time where work machine 12 becomes no-longer profitable. For example, see Vyas Fig.3 and ¶ [0034] 1st sentence: noting time span 58 between point 52,56 indicate suggested adjustment in prefer time to replace work machine)

    PNG
    media_image1.png
    626
    696
    media_image1.png
    Greyscale

Vyas Fig.3 in support of rejection arguments
 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified De to have included Vyas in order to have allowed an owner of the fleet of work machines to have been much better prepared to make cost-effective decisions for its business (Vyas ¶ [0005] 2nd sentence & MPEP 2143 G, F) under frugal market forces (Vyas ¶ [0005] 2nd sentence & MPEP 2143 F). For example, Vyas would have suggested preferred sets of operating conditions that would had better optimized the performance/efficiency and/or minimize wear and tear on the work machine (Vyas ¶ [0044] 4th sentence & MPEP 2143 G). The predictability of such modification would have been further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by De ¶ [0021] in view of Vyas ¶ [0049]. Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar monitoring equipment for econometric purposes field of endeavor. In such combination each element would have merely performed same analytical, organizational and decision-making function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by De in view of Vyas, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).

Claim 2 De / Vyas teaches all the limitations in claim 1 above. 
              De does not teach, however  
	  Vyas in analogous monitoring equipment for econometric purposes teaches or suggests:
	- “generating, by the one or more processors, predicted maintenance costs for the first vehicle based on received maintenance costs for the second vehicles, wherein providing the recommended disposal time comprises providing the recommended disposal time based on the predicted depreciation data, the predicted profit data, and the predicted maintenance costs” (Vyas ¶ [0039] 2nd-5th sentences: if owner plans on purchasing a pre-owned machine, additional factor to be considered when determining cost of replacement of work machine 12 include how many years and/or for how many hours a potential replacement machine may have been in service. That is, how old of machine owner willing to purchase as replacement? An additional factor include trade-in (or resale) value of the machine that is being replaced. Some of these factors, such as trade-in value, are based on data acquired from work machine 12. ¶ [0042] depreciated value of work machine 12 include or is based on productivity of work machine 12. Productivity measure amount of revenue that work machine 12 is capable of generating for a given period of operation. Productivity decline as machine ages and/or wears out. Comparison between depreciated value and projected maintenance costs may constitute productivity/profitability analysis. all costs owning & operating work machine 12 (maintenance loan payments, fuel, etc.) are compared with amount of revenue capable of being generated by work machine 12 for a given period of operation. The point in time at which owning and operating work machine 12 becomes no longer profitable may be a preferred time to replace work machine 12. An owner may, prefer to replace work machine 12 somewhat before or after this point in time where work machine 12 becomes no-longer profitable. Data acquisition and analysis as described herein enable an owner to better predict depreciated value and/or cost to maintain work machine 12. More accurate predictions of depreciated value and/or cost to maintain work machine 12 may facilitate more accurate productivity/profitability analysis. ¶ [0041] 2nd-5th sentences: An owner may choose from several curves corresponding to predetermined levels of maintenance. One curve could be for cost to maintain with minimum level of maintenance necessary to keep the work machine operational and/or meet warranty requirements (simply fixing problems as they arise). Another curve could be for average level of maintenance, including, regular oil changes, tune ups, etc. Another curve could be for maxim level of maintenance including, for example, most frequent maintenance intervals and component replacement at earliest signs of wear. ¶ [0030] Costs to maintain work machine 12 are represented by cost to maintain line 50. At intersection point 52, depreciated value line 48 will cross cost to maintain line 50. ¶ [0031] The crossing of these two curves over time represents the concept that when a piece of equipment is new, its value is high and the cost to maintain it is low, but as the equipment gets older, its value decreases until at some point the cost to maintain the equipment becomes higher than the depreciated value of the equipment. Barring other factors, the time when the depreciated value is the same as cost to maintain is often preferred time to replace work machine 12. ¶ [0032] Cost to maintain line 50 is based on typical market average or other non-specific bases for predicting maintenance costs. Actual maintenance costs may be somewhat higher or lower than those represented by cost to maintain line 50 for a variety of reasons. For example, the amount and manner in which work machine 12 is used has significant effect on the cost to maintain work machine 12. A machine that has been operated for fewer hours and/or under less harsh conditions will typically require less maintenance and thus cost less to maintain. Such situation is represented in Fig.3 by an adjusted cost to maintain line 54. ¶ [0033] By monitoring operating parameters of work machine 12, a prediction of the future cost to maintain work machine 12 may be tailored to a specific work machine 12 (or fleet of work machines). Such a tailored prediction may be more accurate than a prediction that is not based on data retrieved from work machine 12. The cost to maintain curve may be adjusted to reflect increases or decreases in predicted maintenance costs as determined by the tailored prediction. Adjusted cost to maintain line 54 illustrates such an adjustment. Adjusted cost to maintain line 54 will often intersect depreciated value line 48 at a point other than intersection point 52, such as an intersection point 56. ¶ [0034] Time span 58 between intersection point 52 and intersection point 56 indicate a suggested adjustment in preferred time to replace work machine 12. For example, processor 40 determine from data acquired from work machine 12 that work machine 12 was not or is not used very much and/or very hard. Thus, owner may postpone replacement of work machine 12 for a period of time equal to time span 58. Postponing replacement as such enable the owner to save money by waiting until a later date to incur potentially substantial upfront costs associated with purchasing a replacement machine).
	Rationales to have modified / combined De / Vyas are above and reincorporated. 



Claim 9 De / Vyas teaches all the limitations in claim 1 above. Furthermore, 
            De teaches / suggests wherein the monitoring data comprises onboard diagnostics data 
	 (De ¶ [0015] 6th sentence: modern vehicles may be equipped with on-board modules that transmit data concerning the status of various vehicle components and sub-systems to a remote facility where that data can be stored and analyzed).
   
Claim 10 De / Vyas teaches all the limitations in claim 1 above. Furthermore, 
                De teaches or suggests “a history of location data for the first vehicle” (De ¶ [0015] 3rd sentence: vehicle data refers to collected data from a specific vehicle as to where it was driven i.e.  ¶ [0006] 3rd sentence: repeated short-distance driving, driving on hilly or mountainous terrain)
	    Vyas also teaches or suggests “a history of location data for the first vehicle” 
	   (Vyas ¶ [0019]: the monitored operating conditions include geographic parameters, such as geographic location. For example, work machine 12 may be equipped with a positioning device or system (not shown). One such system may be configured for tracking work machine 12 via a global positioning system (GPS). Other geographic parameters may also be monitored such as elevation at a worksite and/or incline of surfaces over which work machine 12 may travel).
	Rationales to modify/combine De / Vyas were presented above. 

Claim 11 De / Vyas teaches all the limitations in claim 10 above. Furthermore, 
	    De teaches or suggests “a history of weather data corresponding to the history of the location data” (De ¶ [0006] 3rd sentence: driving in city traffic when outside temperature is high, frequent driving when outside temperature is below freezing)
	    Vyas also teaches or suggests “a history of weather data corresponding to the history of the location data” (Vyas ¶ [0020] 2nd sentence: work machine 12 is equipped to monitor combination of operating parameters, geographic parameters, and atmospheric conditions. ¶ [0018] 2nd-3rd sentences: atmospheric conditions: temperature, humidity, precipitation is monitored. Other atmospheric conditions are monitored, such as dust and particulates in air).

Claim 18 De / Vyas teaches all the limitations in claim 16 above. Furthermore,
	    De teaches / suggests “wherein the monitoring data comprises at least one of measured acceleration data, cornering data, and onboard diagnostic data” (De ¶ [0015] 6th sentence: modern vehicles equipped with on-board modules that transmit data concerning the status of various vehicle components and sub-systems that refer to vehicle health, such as the brakes or deceleration, and other diagnostics such as vehicle transmission, engine battery, generator, etc.)
--------------------------------------------------------------------------------------------------------------------------
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over 
	  De / Vyas as applied to claim 2 above, in further view of 
	  Endras et al, US 20150348142 A1 hereinafter Endras. As per, 
Claim 3 De / Vyas teaches all the limitations in claim 2 above. Furthermore
	  De does not teach but Vyas in analogous providing recommendations teaches /suggests 
 “wherein the predicted maintenance costs comprise”: 
	- “predicted cost of 
	- “predicted cost of operating the first vehicle”; “and” 
	- “predicted cost of repairing the first vehicle”
	(Vyas ¶ [0041] 3rd-5th one curve could be for cost to maintain with the minimum level of maintenance necessary to keep the work machine operational and/or meet warranty requirements (e.g., simply fixing problems as they arise). Another curve could be for an average level of maintenance, including, for example, regular oil changes, tune ups, etc. Another curve could be for a maximum level of maintenance including, for example, the most frequent maintenance intervals and component replacement at the earliest signs of wear.
	Vyas ¶ [0043] 4th-6th sentences: Component and/or system replacement, repair, overhaul, remanufacture, or any other type of service may be factors considered when determining cost to maintain and/or the depreciated value of work machine 12. For example, data acquired as described above or in any other manner indicate that while overall machine has been in service for 20000 hours, the engine was recently replaced and has 1000 hours. Having new engine would reduce the projected cost to maintain work machine 12 and/or increase depreciated value of work machine 12. Vyas ¶ [0044] 5th sentence system 10 may recommend various types of maintenance (e.g., oil changes, component replacement, etc.).
	Vyas ¶ [0032] 4th-5th sentences: A machine that has been operated for fewer hours and/or under less harsh conditions will typically require less maintenance and thus cost less to maintain. Such a situation is represented in Fig.3 by adjusted cost to maintain line 54. 
	Vyas ¶ [0037] It should also be noted that although the examples describe reductions in the predicted maintenance costs and increases in the time for replacement, the acquired data may also have the opposite effect on these two variables. That is, increased and/or more harsh use of work machine 12 could increase the predicted maintenance costs, thereby moving preferred time to replace work machine 12 earlier rather than later).
* Further *
         Vyas oil changes could perhaps be argued as relating to oil cleaning of the vehicle, yet 
         Vyas does not equate his oil change to oil cleaning, and therefore the combination of   
         De / Vyas does not explicitly recite “…cost of cleaning the first vehicle” as claimed.
         Endras in analogous monitoring equipment for econometric purposes teaches or suggests
	- “…cost of cleaning the first vehicle” (Endras ¶ [0134] 1st- 2nd sentences: The system may consider the condition of the interior 400f. For example if the seats have stains then calculate the dollar amount it may take to clean the seats). 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified De / Vyas to have included explicit evidence for “…cost of cleaning the first vehicle” in further view of Endras in order to have had better assessed vehicle data and condition from different sources properly classified according to major and minor repairs (Endras ¶ [0098] & MPEP 2143 G and/or F). This would have added an additional level of accuracy to De / Vyas by recognizing that major repairs to a vehicle reduce its assessed value, while normal maintenance (oil changes, tune ups and replacement of belts, hoses etc.) performed at prescribed intervals may contribute positively in the assessment of the value of a vehicle, in a manner similar to the vehicle cleaning (Endras ¶ [0102] 2nd sentence, ¶ [0134], MPEP 2143 G, and/or F). The predictability of such modification would have been corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Endras at ¶ [0040], [0042], [0099]. The predictability of such modification would have been further justified by the desire for smoother and more efficient technological process as further articulated by Endras at ¶ [0040] last sentence.  
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar field of endeavor dealing with monitoring equipment for econometric purposes. In such combination each element would have merely performed same assessment, maintenance and repair assessments as well as cost functions as they would have done it separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by De / Vyas in view of Endras above, the elements of the combination would have fitted together like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manned. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
--------------------------------------------------------------------------------------------------------------------------
Claims 4, 5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
	          De / Vyas as applied to claims 1, 19 above, in further 
	          Liu et al US 20210215491 A1 hereinafter Liu. As per, 
Claims 4, 20 De / Vyas teaches all the limitations in claims 1, 19 above. 
	          De / Vyas does not explicitly recite: “generating, by the one or more processors,
 a profile for a user, the profile for the user comprising a history of monitoring data associated with vehicles driven by the user”. However 
	          Liu in analogous monitoring equipment for economic purposes teaches or suggests
	- “generating, by the one or more processors, a profile for a user, the profile for the user comprising a history of monitoring data associated with vehicles driven by the user” (Liu ¶ [0040] 3rd sentence: the historical data of one user's driving behavior can be collected and analyzed to determine past or future pricing for that user. ¶ [0056] 1st-3rd sentences: during operation of vehicle, data is collected from vehicle sensors and associated with corresponding service events for vehicle as represented at 540. Data may be aggregated across many vehicles and uses to analyze service events and associate costs for the driver behavior etc. ¶ [0003] 3rd sentence: sensor may be embedded within the vehicle, and processor may receive data from external sensors to detect or determine the particular vehicle use, driver behavior, and the like).
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified De / Vyas’s to have included clear evidence for “generating a profile for a user, the profile for the user comprising a history of monitoring data associated with vehicles driven by the user” in further view of Liu in order to have had more efficiently determined vehicle sharing cost/prices in an automatic manner by effectively moving the data into the cloud (Liu ¶ [0040] 1st sentence, MPEP 2143 G, F) and to in a more faire manner (Liu ¶ [0002], ¶ [0021]-¶ [0023] & MPEP 2143 G, F). The predictability of such modification is further corroborated by the broad level of skill of a person of ordinary skills in the art as further articulated by Liu at ¶ [0009], ¶ [0002] 3rd sentence, ¶ [0090] 4th sentence). 
	Further still, the claimed invention could have also been viewed as a mere combination of old profiling and telematics elements in a similar field of endeavor dealing with monitoring equipment use for econometric purposes. In such combination each element would have merely performed same profiling, telematics analytical and organizational function as they would have done separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by De / Vyas in view of Liu, the elements to be combine would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
Claim 5    De / Vyas / Liu teaches all the limitations in claim 4 above. 
                  De / Vyas does not teach “generating, by the one or more processors, a first contract between the user and an owner for the first vehicle, the first contract including a first price for using the first vehicle” as claimed. 
                 Liu in analogous monitoring equipment for econometric purposes teaches or suggests:
	- “generating, by the one or more processors, a first contract between the user and an owner for the first vehicle, the first contract including a first price for using the first vehicle” 
	   (Liu ¶ [0002] 1st sentence: vehicle manufacturers and rental and leasing companies explore vehicle sharing arrangements for purchase, lease, ride sharing of a single or group of shared vehicles. ¶ [0008] vehicle owners participate in car-sharing arrangements to attract & retain users that drive safely and carefully. 	¶ [0089] 2nd-3rd sentences: vehicle sharing operators use detailed vehicle data collected from various vehicles associated with a particular user to determine pricing to account for expected wear and tear based on driving behavior, vehicle use, etc. Similarly, vehicle owners monitor actual vehicle use and associated wear and tear costs for a particular transaction. ¶ [0047] 4th sentence: using the data to determine whether or not to rent a vehicle for particular use, route, driver, etc. or price the transaction based on risk level score associated with the particular use, route, driver, etc.).
	Rationales to modify/combine De / Vyas / Liu are above and reincorporated. 
--------------------------------------------------------------------------------------------------------------------------
Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over 
	  De / Vyas / Liu as applied to claim 5 above, in further view of 
	  Gualandri et al, US 20080059081 A1 hereinafter Gualandri. As per, 
Claim 6 De / Vyas / Liu teaches all the limitations in claim 5 above. 
              De /Vyas does not teach: “generating, by the one or more processors,  a second contract between the user and the owner based on the first contract and the monitoring data history”. Yet, 
              Liu in analogous monitoring equipment for econometric purposes teaches or suggests:
	- “generating, by the one or more processors, a second {pricing} between the user and the owner based on the first contract and the monitoring data history” (Liu ¶ [0015] Fig.6 identify historical travel patterns for use and other data sources, in determining driver's risk score and costing/pricing in a vehicle sharing system or method of a representative embodiment. For example, ¶ [0040] 3rd, 6th 7th, sentence: the historical data of one user's driving behavior can be collected and analyzed to determine past or future pricing for that user. Based on the data collected and real-time and/or historical analysis, the vehicle-sharing charges can be dynamically determined for each user, use, route, etc. This result in a user being charged for more wear and tear based on driving the vehicle on rough roads or in inclement weather relative to driving on a smooth highway on a sunny day. ¶ [0047] 2nd, 4th sentences future charges for the use, route, driver may be based on associated historical data. The vehicle-sharing operators may use the data to price the transaction based on risk level score associated with particular use, route, driver. ¶ [0048] 2nd sentence: One function of the wear and tear or damage models generally represented at 414 is to classify various incidents or historical behaviors into several pre-specified event groups so that cost estimation is easier and more efficient based on limited or reduced number of event groups. ¶ [0057] 6th sentence: current trip data used to modify or adjust price for future trips having similar characteristics as current trip).
	Rationales to modify/combine De / Vyas / Liu are above and reincorporated herein.
* Further still *
          De / Vyas / Liu teaches second pricing but falls short to recite “second contract”. Yet,
          Gualandri in analogous monitoring equipment for econometric purposes teaches /suggests:
	- “…second contract…” as required by “generating a second contract between the user and the owner based on the first contract and the monitoring data history”
          (Gualandri ¶ [0024] last 3 sentences: monitoring service then compare the depreciation value with estimated value of the machine based on application agreement. When a customer excessively used the machine or used the machine in a manner inconsistent with application agreement, and thereby decreased the value of machine more than expected, the monitoring service inform customer leasing the machine of overuse and penalties that might be charged pursuant to the application agreement. Further, the monitoring service indicate that customer renegotiate the agreement [or contract] in the event that the customer requires use of the machine at the current usage rate. Specifically, ¶ [0046] In the event that a customer has overused a machine and incurred a penalty for overuse and/or for using the machine inconsistent with the application agreement, analysis module 414c determine a new lease rate for the remainder of the term. If accepted by the customer, the new lease rate may be charged for the remainder of the term in lieu of a penalty. For example, Fig.5 and ¶ [0060] In step 512, since the customer has overused the machine and incurred a penalty for overuse and/or for using the machine inconsistent with the application agreement, analysis module 414c may determine a new lease rate for the remainder of the term. The process proceeds to step 514).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified De / Vyas / Liu “method” to have included “second contract” as required by “generating a second contract between the user and the owner based on the first contract and the monitoring data history” in further view of Gualandri in order to have enhanced the inventory vehicle management of De / Vyas / Liu as incentivized by market forces dictating renegotiated rate, such that the customer would not incur an unexpected and likely greater penalty at end of lease term, while at same time addressing the inconsistency of usage (Gualandri ¶ [0005] last two sentences, ¶ [0049], ¶ [0072]-¶ [0074], MPEP 2143 G and/or F) effectively monitored by leveraging  GPS technology along with fault codes, stress readings, application information, hours of operation, rpm readings, temperature readings (Gualandri ¶ [0068],[0031],[0042],[0044], MPEP 2143 G, C, D).
 Further, the claimed invention could have also been viewed as a mere combination of old financial and telematics elements in a similar field of endeavor dealing with monitoring equipment for econometric purposes. In such combination each element merely would have performed the same contractual and vehicle monitoring function as they would have done so separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by De / Vyas / Liu in view of Gualandri the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).

Claim 7 De / Vyas / Liu / Gualandri teaches all the limitations in claim 6 above. 
              De / Vyas does not teach: “wherein the second contract comprises a second price for using the first vehicle” as claimed. However, 
            Liu in analogous monitoring equipment use for econometric purposes teaches or suggests
	- “
     (Liu ¶[0057] 6th sentence current trip data used to modify/adjust price for future trips having similar characteristics as current trip. ¶ [0043] Vehicle sharing customers/users 374 receive dynamically updated itemized sharing costs during use or conclusion of particular use). 
Rationales to modify/combine De / Vyas / Liu are above and reincorporated.
	De / Vyas / Liu does not explicitly recite “second contract” as required by limitation “wherein the second contract comprises a second price for using the first vehicle”. However, 
          Gualandri in analogous monitoring equipment for econometric purposes teaches/suggests:
	- “second contract” as required by limitation “wherein the second contract comprises a second price for using the first vehicle” (Gualandri ¶ [0024] last 3 sentences: monitoring service compare depreciation value with estimated value of machine based on application agreement. When a customer excessively used the machine or used the machine in a manner inconsistent with application agreement, and thereby decreased the value of machine more than expected, the monitoring service inform customer leasing the machine of overuse and penalties that might be charged pursuant to application agreement. Further, the monitoring service indicate that customer renegotiate the agreement in event that customer requires use of machine at current usage rate. Specifically, ¶ [0046] In event that a customer has overused a machine and incurred a penalty for overuse and/or for using the machine inconsistent with application agreement, analysis module 414c determine a new lease rate for the remainder of the term. If accepted by the customer, the new lease rate may be charged for the remainder of the term in lieu of a penalty. For example, Fig.5 step 512 and ¶ [0060] In step 512, since the customer has overused the machine and incurred a penalty for overuse and/or for using the machine inconsistent with the application agreement, analysis module 414c may determine a new lease rate for the remainder of the term. The process proceeds to step 514).
     Rationales to modify/combine De / Vyas / Liu / Gualandri are above and reincorporated. 
-------------------------------------------------------------------------------------------------------------------------------
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
	  De / Vyas as applied to claim 1 above, in further view of 
	  Hayward et al, US 10956982 B1 hereinafter Hayward.
Claim 8 De / Vyas teaches all the limitations in claim 1 above. 
              De/Vyas does not teach monitoring data comprises acceleration data for the first vehicle
              Hayward in analogous monitoring equipment for econometric purpose teaches/suggests
	- “monitoring data comprises acceleration data for the first vehicle” 
	  (Hayward column 14 lines 25-34, column 15 lines 14-17: driving characteristics include sudden acceleration. Column 16 line 20, column 28 line 1, column 27 line 58, column 36 line 35, column 40 lines 15-22, 46, 56, column 42 line 23: vehicle telematics data collected and analyzed by controller 1110 include acceleration, column 42 line 53: extreme acceleration).     
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified De / Vyas to have included Hayward to have created a more effective and fair car-sharing programs incentivized by market forces, in an effort to reduce transportation costs and environmental impact while, at the same time, effectively avoiding disputes and other similar problems among co-owners of the vehicle (Hayward column 8 lines 1-3 & MPEP 2143 G, and/or F). The resulting technical effect would be that the vehicle costs associated with use and ownership of the vehicle would have been more accurately and equitably split between all vehicle users so that the frequency of disputes over cost allocation would have been reduced as incentivized by such frugal market forces (Hayward column 20 lines 42-61, MPEP 2143 G, and/or F). The predictability of such modification would have been further corroborated by the broad level of skill, of one of ordinary skills in the art, as articulated by De ¶ [0021] in view of Vyas at ¶ [0049] and in further view of Hayward at column 6 line 60 to column 7 lines 5, 57-62, column 50 lines 1-5. Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar field of endeavor, dealing with monitoring equipment for econometric purposes. In such combination each element would have merely performed same cataloging and organizational functions, as they would have done so separately, no matter of their slightly different nomenclature as in Vya and Hayward. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Vya in view of Hayward above, the to be combined elements, would have fitted together like pieces or a puzzle, in a logical, complementary, technologically feasible, economically desirable manner. Thus, it would have been reasoned that, the results of combination would have been predictable (MPEP 2143 A).
-------------------------------------------------------------------------------------------------------------------------------
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over 
	    De / Vyas as applied to claim 1 above, in further view of 
  	    Abbott et al, US 20040236641 A1 hereinafter Abbott. As per, 
Claim 15 De / Vyas teaches all the limitations in claim 1 above. 
	    De does not teach “wherein providing a recommended disposal time comprises”: 
	- “evaluating a marginal effective profit value” as claimed. However
	    Vyas teaches: “wherein providing a recommended disposal time comprises”: 
	- “evaluating a marginal effective profit value” 
                (Vyas ¶ [0042] 4th-8th sentences the comparison between depreciated value and projected maintenance costs may constitute a productivity/profitability analysis. All the costs of owning and operating work machine 12 (loan payments, fuel, maintenance, etc.) may be compared with amount of revenue capable of being generated by work machine 12 for a given period of operation. The point in time at which owning and operating work machine 12 becomes no longer profitable is a preferred time to replace work machine 12. In certain embodiments an owner may, for various reasons, prefer to replace work machine 12 somewhat before or after this point in time where work machine 12 becomes no-longer profitable. Data acquisition and analysis as described herein may enable an owner to better predict the depreciated value and/or the cost to maintain work machine 12. More accurate predictions of the depreciated value and/or the cost to maintain work machine 12 may facilitate more accurate productivity/profitability analysis).
	  Rationales to modify/combine De / Vyas are above and reincorporated.  
* Moreover *
	  De / Vyas as a combination does not explicitly teach:
	- “evaluating a running average of the marginal effective profit value” 
	- “establishing a target range” “and” 
	- “recommending disposal of the first vehicle when the marginal effective profit value for the first vehicle is within the target range from the value of the running average of the marginal effective profit” as claimed. However, 
	Abbott in analogous art of inventory optimization and recommendation teaches / suggests:
	- “evaluating a running average of the marginal effective profit value” (Abbott ¶ [0075] 2nd sentence: utilizing the financial data to compute valuation information about the machines and the parts such as average wholesale fair market value (FMV) for each machine type model (MTM), average profits for each MTM, the total average cost of re-manufacturing by MTM and the total average cost of de-manufacturing by MTM. ¶ [0080] 2nd sentence. To calculate machine profits for a specific MTM, the average NIB value of an MTM is added to the total re-manufacturing expense for that specific machine type); 
	- “establishing a target range” (Abbott ¶ [0082] Using results of this formula, machines that satisfy the condition: (Parts Profit PP + 20%) > machine profits MP. ¶ [0086] to be dismantled for internal parts demand, the parts profit of a machine should be greater than its machine profit, or: Parts Profit PP> Machine profits MP); and 
	- “recommending disposal of the first vehicle when the marginal effective profit value for the first vehicle is within the target range from the value of the running average of the marginal effective profit” (Abbott [0092] 2nd,4th sentences when run on covered parts demand the system produces the set of machines to dismantle. When the system runs on the not-covered parts demand, a recommendation for harvesting machines is generated. Specifically 
¶ [0080] to select machines for de-manufacturing to meet external need the following formulas can be used. to calculate machine profits for specific machine type model-MTM, the average machine net investment book values-NIB value of MTM is added to the total re-manufacturing expense for that specific machine type. That sum is then subtracted from average FMV for that specific machine type model. This is represented by: MTM Machine Profit (MP)=(FMV)-((MTM avg.NIB value)+(total machine re-manufacturing expense)). ¶ [0081] To calculate the parts profit for a particular MTM to meet external need, the average machine NIB value is added to the total parts de-manufacturing expense and this sum subtracted from the average FMV of the MTM total valued parts with external demand. This is represented by MTM Parts Profits (PP)=((MTM total parts w/ext. demand avg. FMV)-((machine avg. NIB value) +(total parts de-man expense). ¶ [0082] Using results of this formula, machines that satisfy the condition: (Parts Profit PP + 20%) > machine profits MP. ¶ [0083] are selected for dismantling to meet external parts demand. ¶ [0084] When selecting machines to meet internal parts demand, parts profit of a particular type of machine in the machine supply are calculated by adding machine average net investment book (NIB) value to the total parts de-manufacturing expense and subtracting it from the sum of average NIB value of the total parts with an internal demand with adjustment to NIB to take internal transfer costs into account. The corresponding formula follows: MTM Parts Profit (PP)=(total parts w/internal demands avg. NIB value+cost adj to NIB)-((machine avg. NIB value)+(total parts de-man expense)). ¶ [0085] Machine profits for a particular model type to meet internal demand are calculated by adding MTM average NIB value to the total machine re-manufacturing expense and subtracting the total from the average FMV of the particular machine type model. Or, in formula form: MTM Machine Profits (MP)=(MTM avg.FMV)-((MTM avg. NIB value)+(total machine re-man expense)). ¶ [0086] Thus, to be dismantled for internal parts demand, the parts profit of a machine should be greater than its machine profit, or: Parts Profit PP> Machine profits MP).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified De / Vyas to have further included “evaluating a running average of the marginal effective profit value”, “establishing a target range” “and” “recommending disposal of the first vehicle when the marginal effective profit value for the first vehicle is within the target range from the value of the running average of the marginal effective profit” in further view of Abbott to have more accurately determined the most profitable solution for equipment disposal and maximize value to the leasing entity (Abbott ¶ [0003], mid¶ [0028] 6th-8th sentences & MPEP 2143 G, F). The predictability of such modification is further corroborated by desire to support advanced advertising of a forecasted parts supply that the system predetermines would produce the most profit, providing an effective planning tool for marketing strategies as art5icualted by Abbott at ¶ [0097] satisfying the desire to determine the most profitable solution for equipment disposal and thereby use maximize value to the leasing entity as articulated by Abbott at ¶ [0003] in accordance with well-known mathematical principles as articulated by Abbott at ¶ [0020], ¶ [0046] implemented by equally well-known software at Abbott ¶ [0053] 2nd sentence. 
Further, the claimed invention could have also been viewed as mere combination of old analytical and algorithmic elements in a similar field of endeavor dealing with inventory optimization and recommendation. In such combination each element merely would have performed same analytical and algorithmic function as they would have done separately. Thus, one of ordinary skill in the art would have recognized that given existing technical ability to combine the elements as evidenced by De / Vyas in view of Abbott the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that, the results of such combination would have been predictable (MPEP 2143 A).
Abbott also teaches overlapping limitations with respect to the primary references as follows: 
	- “evaluating a marginal effective profit value” (Abbott ¶ [0076] 2nd sentence: in determining whether machine is economically justified for dismantling, parts profit from selling machine for its parts and the machine profit from selling the machine as a whole are calculated so that a final determination can be made as to whether the parts profit is greater than the machine profit by some margin. The margin is a design choice governed by business and economic concerns with the aim of maximizing profits. The actual margin vary with different industries, corporate policies and personal preferences. Additionally, the margin may differ for selecting machines to meet external need against selecting machines to meet internal need. For example at ¶ [0077] to meet external need, the profit yield of selling a machine for its parts should be 20% greater than profit yield from selling the machine as whole. In other words, if breaking a particular machine model down and selling it for parts would produce 20% greater profit than selling the machine as a whole, then it is selected for dismantling to meet external need. Machines that do not meet this requirement are eliminated from the available machine supply. step 110 generates a list of machines for dismantling, their BOMs, and the fair market value of the machines and their parts); 
---------------------------------------------------------------------------------------------------------------------
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
	* WO 2017142536 A1 teaching cloud-based dynamic vehicle sharing  
	* Total cost of ownership, wikipedia, archievs org, Feb 13th, 2019 taking into consideration at p.3-p.4 depreciation costs and repairs within the transportation industry 
	* Life-cycle cost analysis, wikipedia, archives org, October 20th, 2016, defined at p.1 as a tool to determine the most cost-effective option among different competing alternatives to purchase, own, operate, maintain and finally dispose of an object or process  
* US 20190251586 A1 reciting at ¶ [0030] 3rd sentence: A lower quality score represent poor investment, and the computer system recommend that a vehicle seller price vehicles which are poor investments at lower prices to sell the lower-quality investment vehicles more quickly. Similarly ¶ [0048] 3rd sentence, ¶ [0095] 3rd sentence). 
* US 20110128118 A1 reciting at ¶ [0201] if a residual value of the vehicle is less than the cost of the required maintenance, or projected maintenance, requirements for a specific maintenance period (3,6,9,12 months or longer) then a recommendation to replace the vehicle could be generated, thereby allowing the residual value of the vehicle to be recovered. A similar recommendation could be made if a catastrophic or serious failure is considered to be imminent, thereby allowing the residual value of the vehicle to be recovered prior to failure.
	* US 9824453 B1 reciting at column 14 lines 54 to column 15 line 14: To estimate the cost and repair/replacement time associated with the damage to the vehicle and to determine whether to suggest that the vehicle be replaced or repaired, server 101 may also consider the extent/severity of the damage (area, depth, location, classification, etc.). For instance, damage to a character line (e.g., edge of a door associated with the vehicle) would be more difficult (e.g., more expensive and/or more time-consuming, etc.) to repair than damage to a more central location on the vehicle. Server 101 may also consider the actual cash value and the salvage value of the vehicle and any relevant local, state, and national laws in this analysis. In some aspects, server 101 may generate a rough cost estimate of repairing the damage just based on the extent of the damage; then server 101 may refine this estimate by analyzing previous cost estimates provided by server 101 and/or actual repair data received from third party service providers (e.g., repair shops, etc.) that have repaired similar vehicles with similar damage. In additional aspects, server 101 may generate a basic cost estimate by taking into account factors such as the number of hours predicted for the repair, the labor rate, and the current market conditions. In this aspect, server 101 may compare this basic cost estimate with the cost of merely replacing the vehicle (e.g., a total loss) or the damaged part within the vehicle and based on the comparison, server 101 may suggest the cheaper option. These estimates may also be transmitted to existing platforms (e.g., Audatex®, Mitchell®, etc.) for comparison purposes. Alco column 60 lines 26-57: In step 5438, the computing device may determine the actual value of the vehicle 5330 based on the value of the baseline vehicle and the differences between the vehicle 5330 and the baseline vehicle. For example, damage done to the vehicle typically decrease the value of the vehicle, and alterations typically increase the value of the vehicle 5330 relative to the baseline vehicle. Each type of damage may decrease the value of the vehicle by a predetermined amount. For example, a first type of damage may decrease the value of the vehicle by $168.00, a second type of damage may decrease the value of the vehicle by $450.00, and a second type of damage may decrease the value of the vehicle by $625.00. If the baseline value for the vehicle is $6,820.00 (e.g., the KBB value), and the computing device determines that the vehicle has the first type of damage and the third type of damage (based on the 3D scan), the computing device may determine the actual value as $6027.00.
	* US 20020128882 A1 mid-¶ [0067] input means 15 mainly detects items that are not detected in the on-board apparatus 4. For example, information such as the cleanliness of the various oils, and the state of brake pads, engine timing belts, brake drums and tires, and any replacement of deteriorated parts is entered as data.
	* US 20160162817 A1 ¶ [0021] The terms “recondition/reconditioning” are used throughout herein to refer to any process or task that may be performed on a vehicle in order to improve its appearance and/or functionality in order to increase its value and desirability at sale. By way of example and not limitation, reconditioning may include painting, cleaning, upgrading, and/or repairing a vehicle or any component thereof.
	* US 20160027071 A1 ¶ [0024] In step 68, the system operator computer system determines whether the owners vehicle mileage is less than the maximum mileage (Max Mileage) provided in the options contract. If so, the options contract or contractual benefit with the second party has contractually expired or has been terminated. Other exclusions may be provided in the contract for such as detection of alteration of the vehicle's odometer (TMU), excessive wear and tear such as large dents or a poor paint on the vehicle, or mismatched tires or bald tires on the vehicle. There are other exclusionary events and conditions that may void or cause expiration or termination of the contract. Step 69 jumps the program to Fig.1B. ¶ [0027] In step 82 (III), if the repair cost $R is less than or equal to the maximum payout $Max in the options contract, and the $R is less than or equal to the index value $B minus the actual cash value ACO, then the system operator computer program offers the owner the cost to repair $R. Although, in the illustrated embodiment, terms such as “less than or equal to” can also refer to a condition “less than”. Similarly, reference to “greater than or equal to” can refer to “greater than” conditions. ¶ [0028] In step 84 (IV), if the repair estimate $R is less than or equal to the maximum payout $Max, and the repair estimate $R is greater than or equal to the index $B minus the actual cash value ACO, then the system operator computer offers the owner the index value $B minus the actual cash offer ACO but the computer system limits the offer to the owner at a value not higher than the maximum payout $Max specified in the options or benefit contract. ¶ [0029] In step 86 (V), if the repair estimate $R is greater than or equal to the maximum payout $Max, and the maximum payout $Max is less than or equal to the index value $B minus the actual cash offer ACO, then the system operator computer offers the benefit to the owner of the maximum payout $Max in accordance with the option or benefit contract.
	* US 20150348058 A1 reciting at ¶ [0005] Understanding the vehicle condition precisely at the end of the lease could help determine the residual value of the vehicle after leasing, understand the insurance to know for a potential payment due to the wear and tear of a vehicle during a lease, determine monthly premiums based on the customer history, driving behaviors, road conditions, weather conditions, maintenance performed, and vehicle conditions. This may also allow a party to offer different lease pricing dynamically for the term of the lease. Customers may also be able to determine if they can use “Wear Care” or gap insurance. Other embodiments may also support variable rate property insurance with a savings component and analysis of sinking funds intended to replace vehicles at end of life. Automakers may also develop a vehicle strategy to determine an ideal demographics to offer the leasing and insurance products, and retain the customers to lease again even before the leasing is ending (identify who should be involved in an early-bird program). Additionally, when vehicles are completed from their lease period, they may become a CPO (certified pre-owned vehicles). Automakers can identify the value (price) of individual CPO vehicles based on usage.
	* US 20180108058 A1 teaching the determination of vehicle replacement
	* US 20160189304 A1 teaching Detection of users and vehicle usage for variable insurance terms
	* US 20190266562 A1 Fig.11 step S66 and mid-¶ [0094] the correspondence condition of the price table is associated with a day of week and a period of time when the vehicle owner is likely to use the vehicle 30, a period except for the above day of week and the above period of time, and the like. For example, in the case where the reservation period accepted from the request user falls within the day of week and the period of time when the vehicle owner is likely to use the vehicle, the sharing management server 10 selects a price table in which the charging rate is set to a relatively high rate. In the case where the reservation period accepted from the request user is a period other than the day of week and the period of time when the vehicle owner is likely to use the vehicle, the sharing management server 10 selects a price table in which the charging rate is set to a relatively low rate.
--------------------------------------------------------------------------------------------------------------------------
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	August 11th, 2022 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        2 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        3 Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)
        4 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        5 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016), Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)
        6 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
        7 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015);